DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a method of forming a medical device comprising: (a) providing a metal alloy, and (b) forming the metal alloy to form at least a portion of the medical device.  The metal alloy includes at least about 55 wt% of a solid solution of rhenium and molybdenum alloy.  The alloy includes at least about 20 wt% rhenium, at least about 20 wt% molybdenum, and about 0.01-35 wt% of an additional metal additive.  The addition metal additive includes either: (i) hafnium and/or technetium, or (ii) two or more of hafnium, osmium, technetium, vanadium, and titanium.
	Furst et al. (US 2006/0198750 A1) represent the closest prior art.  Furst et al. is directed to a medical device formed from a metal alloy (paragraph 0004).  The metal alloy comprises at least about 90 wt% of molybdenum and rhenium, including at least about 40 wt% molybdenum and at least about 40 wt% rhenium (paragraph 0013).  The alloy may contain less than 5 wt% titanium (paragraph 0014).
	However, Furst et al. teach neither the inclusion of about 0.01-35 wt% of hafnium or technetium nor the inclusion of two of hafnium, osmium, technetium, vanadium, and titanium.  Moreover, there is nothing in the prior art of record that would motivate one of ordinary skill in the art to modify the alloy of Furst et al. through the incorporation of either hafnium or technetium or two of hafnium, osmium, technetium, vanadium, and titanium.  While Furst et al. do teach that titanium may be present in the alloy, there is nothing in the prior art of record that would motivate one of ordinary skill in the art to further add at least one of hafnium, osmium, technetium, or vanadium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787